 

Case 4:20-mj-08799-N/A-EJM Document1 Filed 07/20/20 Page 1of1

CRIMINAL COMPLAINT

 

 

 

(Electronically Submitted) —
: . ' DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO. —
¥. .
Nelson Fabricio Brito-Morales MAGISTRATE’S CASE NO.
YOB: 1995: Citizen of Honduras

  

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 19, 2020, at or near Topawa, in the District of Arizona, Nelson Fabricio Brito-Morales, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through El Paso, Texas on August 14, 2019, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section

1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

'|Nelson Fabricio Brito-Morales is a citizen of Honduras, On August 14, 2019, Nelson Fabricio Brito-Morales
was lawfully denied admission, excluded, deported and removed from the United States through Ei Paso, Texas. On
July 19, 2020, agents found Nelson Fabricio Brito-Morales in the United States at or near Topawa, Arizona, without
the proper immigration documents. Nelson Fabricio Brito-Morales did not obtain the express consent of the
Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission to the United
States. ’

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

DETENTION REQUESTED SIGNATURE,OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is aA SI

true and correct to the best of my knowledge.
OFFICIAL TITLE

LMG2/UGS
AUTHORIZED AUSA /s/Liza Granoff ihe ee ea
aldo tr, Soto

. fy

 

 

 

 
 
  
   

Sworn by telephone x

 

DATE

SIGNATURE OF MAGISTRATE JUDGE”
July 20, 2020

as eee

 

 

© See Federal rates of Crimi Procedyve Rules 3, 4,1, anys

tee
os

 

 

 

 
